Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting over claim 1 of a copending Application No. 16572323 in view of Dong et al (US 20150365666 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
            This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4-5, 7-9, 11, 13-14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20110200097 A1) (hereinafter “Chen097”) in view of Dong et al (US 20150365666 A1).
             Regarding claim 1 and 14, Chen097 discloses an image decoder [e.g. FIG. 3] comprising: circuitry [circuitry]; and a memory [e.g. flash memory] coupled to the circuitry; 5wherein the circuitry, in operation [e.g. decoding processing], receives one or more parameters [e.g. FIG. 2 and 4; e.g. block with size of 16X16 is partitioned by a geometric motion partition line] indicating a condition of a size of an image block [e.g. FIG. 4 and 7-8; block 170 or 180 has size of 16X16] to perform a boundary blending operation in the image block along a boundary [e.g. preform smoothing of a partition boundary] between a first partition having a non-rectangular shape [e.g. FIG. 4; 114] and a second partition [e.g. 112] having non-rectangular that are in the image block [110], makes a determination whether to perform the boundary blending operation [e.g. [0090-0092]; determining whether and how to filter the pixels in the transition region], performs the boundary blending operation including: 10first-predicting first values of a set of pixels [e.g. prediction values for pixels] of the first partition along the boundary, using a first motion vector for the first partition [e.g. the first motion vector for the first partition]; second-predicting second values of the set of pixels of the first 15partition along the boundary [e.g. prediction values for pixels], using a second motion vector for the second partition [e.g. the second motion vector for the first partition]; weighting the first values and the second values [e.g. FIG. 3 and 5-6; e.g. a weighted average of the values for the pixel from the two partitions]; and decoding the first partition using the weighted first values and the weighted second values [e.g. FIG. 3], it is noted that Chen097 differs to the present invention in that Chen097 fails to explicitly disclose the detail of performing the boundary blending operation.
             Moreover, Dong teaches the well-known concept of making a determination whether to perform the boundary blending operation based on the received one or more parameters indicating a condition of a size of an image block [e.g. FIG. 6 and 9; 640; and e.g. filtering based on parameters Bs; and Bs value increases with large block size], and in response to the determination, performs the boundary blending operation [e.g. FIG. 6; 650; e.g. deblocking filter].
Chen097 to exploit the well-known boundary filtering technique taught by Dong as above, in order to provide deblocking filters in a video coding system that may be enhanced to reduce the presence of blocking artifacts [See Dong; [0005]].
             Regarding claim 4 and 17, Chen097 further discloses the condition of the size of the image block relates to an aspect ratio of the image block [e.g. FIG. 8-9, [0075]; e.g. MXN blocks].  
             Regarding claim 5 and 18, Chen097 and Dong further disclose one or more parameters indicating the condition of the size of the image block to perform the boundary blending operation15are indicative of the non-rectangular shape of one or both of the first partition and the second partition [e.g. FIG. 4 and 7].  
             Regarding claim 7 and 20, Chen097 further discloses weights applied to the first values and weights applied to the second values are non-zero [e.g. [0091]].  
5             Regarding claim 8, Chen097 further discloses a number of pixels in a row or in a column in the set of pixels is four [e.g. FIG. 8-9].  
	Regarding claim 9, this is an image decoder that includes same limitation as in claim 1 above, the rejection of which are incorporated herein.  Furthermore, Chen097 discloses an image decoder comprising: an entropy decoder [e.g. FIG. 3] which, in operation, receives and decodes 10an encoded bitstream [e.g. encoded video bitstream] to obtain quantized transform coefficients [e.g. QUANTIZ. COEFF.], an inverse quantizer [e.g.76] and transformer [78] which, in operation, inverse quantizes the quantized transform coefficients to obtain transform coefficients and inverse transform the transform coefficients to obtain residuals [e.g. FIG. 3; residual blocks], 15an adder [e.g. 80] which, in operation, adds the residuals outputted from the inverse quantizer and transformer and predictions outputted from a prediction controller to reconstruct blocks [e.g. from 74], and the prediction controller coupled to an inter predictor [e.g. motion compensation], an intra predictor [e.g. intra prediction], and a memory [e.g. 82], wherein the inter predictor, in operation, 20generates a prediction of a current block [e.g. current block] based on a reference block [e.g. reference block] in a decoded reference picture [e.g. reference frame for temporal compensation] and the intra predictor [intra prediction], in operation, generates a prediction of a current block based on an decoded reference block in a current picture [e.g. FIG. 11].
.
Claim 2-3, 10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20110200097 A1) (hereinafter “Chen097”) in view of Dong et al (US 20150365666 A1) and Chen et al (US 20150085935 A1) (hereinafter “Chen935”).
             Regarding claim 2, 10 and 15, Chen097 further discloses selecting the first motion vector and the second motion vector [e.g. FIG. 7 and 12], but Chen fails to disclose the detail of motion vector selection.
             However, Chen935 teaches the well-known concept of parsing a first index indicative of the first motion vector and a second index indicative of the second motion vector [e.g. [0043]; motion vector with associated index], 168selecting the first motion vector based on the first index; and 168selecting the second motion vector based on the second index [e.g. FIG. 16 and [0353]]25.  
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the decoding system disclosed by Chen097 to exploit the well-known boundary filtering technique taught by Dong and video coding technique taught by Chen935 as above, in order to provide deblocking filters in a video coding system that may be enhanced to reduce the presence of blocking artifacts [See Dong; [0005]] and motion refinement data for the current block [See Chen935; [0357]].
             Regarding claim 3 and 16, Chen097 further discloses the first motion vector is selected from a first set of motion vector candidates, and the second 5motion vector is selected from a second set of motion vector candidates [e.g. FIG. 12; [0062]].  
Claim 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20110200097 A1) (hereinafter “Chen097”) in view of Dong et al (US 20150365666 A1) and Sato (US 20130266070 A1).
             Regarding claim 6 and 19, Chen097 and Dong further disclose one or more parameters indicating the condition of the size of the image block [e.g. FIG. 4 and 7-8; block 170 or 180 has size of 16X16] to perform20one or more parametersdefining the boundary blending operation are indicative of a partitioning direction [e.g. Chen097: FIG. 4-5; e.g. boundary along a direction] applied to partition the image block into the first 
              However, Sato teaches the well-known concept of defining20one or more parametersdefining the boundary blending operation are indicative of a partitioning direction [e.g. Sato: FIG. 5; e.g. boundary along a direction] applied to partition the image block into the first partition and the second partition, wherein the partitioning direction includes: from a top-left corner of the image block to a bottom-right corner [Sato; e.g. B11] thereof, and from a top-right corner of the 25image block to a bottom-left corner [e.g. Sato; BL21] thereof.  
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the decoding system disclosed by Chen097 to exploit the well-known boundary filtering technique taught by Dong and exploit the well-known partitioning a block technique taught by Sato as above, in order to provide deblocking filters in a video coding system that may be enhanced to reduce the presence of blocking artifacts [See Dong; [0005]] and enhancement of the compression ratio of an image and/or the image quality may be expected [See Sato; [0236]].
	Regarding claims 12, this is an image decoder that includes same limitation as in claims 9 with 6 together respectively above, the rejection of which are incorporated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483